                                                                           p.




                       IN THE UNITED STATES DISTRICT COURI
                        FOR THE WESTERN DISTRICT OF TEXAS                       '
                                 EL PASO DIVISION

 INRE:                                          §

 AJAY KUMAR                                     §            EP-19-MC-00205-FM
                                                §            FILED UNDER SEAL
                                                 §


                                ADVISORY TO THE COURT

 TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Movant, THE UNITED STATES OF AMERICA, ("USA"), by and

through the United States Attorney for the Western District of Texas, and files this Advisory to

the Court in the above-entitled and numbered cause, and would respectfully show the Court the

following:

       1.      On August 13, 2019, the Court appointed Attorneys Lynn Coyle and Christopher

Benoit to represent Respondent "for the limited purpose of conducting an interview and

representing Respondent in a hearing as to the appropriateness of non-consensual medical

examination and non-consensual hydration." Doc. No.   11   (under seal).

       2.      On August 14, 2019, the United States filed a Supplemental Emergency Motion for

Order of Authorization (under seal) seeking a supplemental order authorizing the United States

Department of Homeland Security ("DHS"), Immigration and Customs Enforcement ("ICE"), to

perform laboratory tests and physical evaluations, to non-consensually hydrate in the form of IV

fluids, and for the nasogastric tube placement with necessary enteral feedings as needed to Ajay

Kumar ("Detainee")

       3.     As of this filing, the undersigned counsel is not aware that a hearing has been

scheduled, but files this Advisory in an abundance of caution to advise the Court that the ICE
medical provider would be unavailable for a hearing on Thursday, August 15, 2019. The United

States would respectfully request that any hearing he scheduled for Friday, August 16, 2019, in

order to ensure everyone's presence at said hearing.

           4.   The undersigned counsel has conferred with Ms. Coyle, and she has advised that

Mr. Benoit would be available for a hearing on Friday, August 16, 2019, up until 2:00 p.m.

                Additionally, the undersigned counsel has confirmed that both Ms. Coyle and Mr.

Benoit would be available for a hearing on Monday, August 19, 2019, should the Court schedule

it then.

                                                           Respectfully submitted,




                                                              L
                                                           JOHN F. BASH
                                                           UN TED STATES ATTORNEY


                                                           ANGELIC. A. S
                                                           Assistant United States Attorney
                                                           Texas State Bar No. 24046785
                                                           Email: Angelica.Saenz@usdoj.gov
                                                          MANUEL ROMERO
                                                          Assistant United States Attorney
                                                          Texas State Bar No. 24041817
                                                          700 E. San Antonio, Ste. 200
                                                          El Paso, Texas 79901
                                                          Office: (915) 534-6884
                                                          Facsimile: (915) 534-3490
                                                          Email: Manuel.Romerousdoj .gov
                                                          Attorneys for United States
                                CERTIFICATE OF SERVICE

        I hereby certify that on the 14th day of August, 2019, a true and correct copy of the
foregoing document was traditionally filed with the Clerk of the Court and a true and correct copy
of the foregoing document was served via encrypted email to: Lynn Coyle, lynn@coylefirm.com
and Christopher Benoit, chris@coylefirm.com; Law Office of Lynn Coyle, P.L.L.C., Attorneys for
Respondent.


                                                    ANGELIMA. SAEW
                                                    Assistant United States Attorney
